This controversy is not decided on the merits by the majority opinion, but the decision is nevertheless far-reaching. The real question sought to be determined is whether a town may let out to a private enterprise, by franchise, the right to operate a sewer system.
Article 3 (secs. 4399-4409) ch. 29, C. O. S. 1921, as amended, S. L. 1929, p. 8, c. 9, S. L. 1925, p. 91, c. 58, S. L. 1923, p. 154, c. 90, provides, a comprehensive method for construction of and payment for a sewer system by cities and towns. Section 4762, C. O. S. 1921, authorizes a board of trustees of such a town to grant a franchise under the provisions of sections 5 (a) and 5 (b), of art. 18, Constitution, for street railways, water, electric, and telephone purposes, but does not mention or authorize a sewer franchise. So the question occurs, from whence comes the authority of such a town to let this franchise? I hold to the view that this court should determine the question as to whether the right exists.
The majority opinion stops short of the main issue by determining that a court of equity cannot restrain an election authorized by law to be held, for the assigned reason that the right involved is a political one.
My view is that the decision is in error for the reason that, if the purpose of the election is not authorized by law, then the election is not authorized by law to be held.
Suppose the town of Meeker called an election to pay off the balance due on soldier compensation insurance as a whole, or as due those ex-soldiers living within the town. Could the election be enjoined? Or suppose the state of Oklahoma called an election to contribute and pay Germany's reparation war debt, would a citizen be required to sit by and see $50,000 or $60,000 of taxpayers' money paid out in holding such an election, the decision of which would be abortive on its face? I say no.
The election at bar involves a property right — not a political one. If the election were upon the selection of officers at a time when, under the law, officers were to be selected, the right would be a political one. But here the question involved is the letting of a franchise, which at common law was a crown right. The affirmative side of the issue is to let the crown right to private interest, then the next step may be by enactment of sanitary ordinances to compel resident property owners to connect with the *Page 266 
privately owned crown right or franchise sewer, and to pay for the service rendered under compulsion. Thus to levy and collect tribute in relation to property. I maintain the action partakes more of the nature of a property right than a political one.
It is true that a double-barreled case was presented to the trial court — one barrel concerning a water franchise, the other a sewer franchise. However, when such propositions are joined, a court of equity should speak freely upon that which is legal and just, and firmly upon that which is without the law. The trial court was eminently correct in refusing to enjoin the election as to the issue of letting a franchise for water purposes. Being correct as to that issue, we can well consider the sewer franchises when and if such proposed franchise is approved in the election. My principal objection to the majority opinion is the rule advanced that "a taxpayer has no such an interest in a suit to enjoin the holding of an election for the purpose of granting or denying a franchise as will entitle him to prosecute a suit in a court of equity," but that such a taxpayer must sit by, see the public treasury depleted pro tanto, by election expense, even where the whole question or issues to be submitted at such election are beyond the power of the people to grant, or where no compliance is had with the law or procedure in reference to the holding of the election so as to render the election abortive upon an issue within the power of the people to grant.